ORDER
PER CURIAM.
The docket contains the agency number for the wife-petitioner but not her name. The Clerk shall amend the docket to include wife-petitioner Maria De La Luz Lepe Aguilar.
The certified administrative record has been filed. Respondent’s request to stay the filing of the record pending disposition of his motion to dismiss is denied as moot.
Respondent’s unopposed motion to dismiss this petition for review for lack of jurisdiction is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002). All other pending motions are denied as moot.
DISMISSED.